Case 3:19-cr-00130-MHL Document 169 Filed 11/20/20 Page 1 of 2 PageID# 1756




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

UNITED STATES OF AMERICA                       )
                                               )
                                               )       Case No. 3:19cr130
                                               )
OKELLO T. CHATRIE,                             )
          Defendant                            )

              JOINT STATEMENT ON POTENTIAL GOOGLE OBJECTIONS

       Okello Chatrie, through counsel, has now conferred twice with counsel for the government

and counsel for Google regarding counsel for Google’s reservation in ECF No. 167 regarding

potential attorney-client privilege objections. The parties and Google submit the following joint

statement:

       1. Based on defense counsel’s representations that they intend to question Mr. McGriff

             and Ms. Rodriguez about the topics in the Google employees’ previously filed

             declarations and the unredacted portions of the publicly available documents identified

             as defense exhibits submitted in ECF No. 165, counsel for Google represent that

             Google does not anticipate asserting any objections based on attorney-client privilege

             in regard to those topics.

       2. Counsel for Google further do not intend to request the ability to consult with their

             clients during their clients’ testimony. Thus, the Google employees will be able to

             comply with the standard sequestration order for all witnesses, which would bar all

             witnesses—except for the parties’ designated advisory witnesses—from listening to

             any other witness’s testimony and from discussing their testimony with any other

             individual until the conclusion of the evidence.

       Respectfully submitted,

                                                   1
Case 3:19-cr-00130-MHL Document 169 Filed 11/20/20 Page 2 of 2 PageID# 1757




      OKELLO T. CHATRIE                           G. ZACHARY TERWILLIGER
                                                  UNITED STATES ATTORNEY
By:   ___________/s/____________                  _____________/s/_____________
      Laura Koenig                                Kenneth R. Simon, Jr.
      Va. Bar No. 86840                           Peter S. Duffey
      Counsel for Defendant                       Assistant United States Attorneys
      Office of the Federal Public Defender       Eastern District of Virginia
      701 E Broad Street, Suite 3600              United States Attorney’s Office
      Richmond, VA 23219-1884                     919 E. Main St, Suite 1900
      Ph. (804) 565-0881                          Richmond, VA 23219
      Fax (804) 648-5033                          (804) 819-5400
      laura_koenig@fd.org                         Fax: (804) 771-2316
                                                  Email: Kenneth.Simon2@usdoj.gov
      Michael W. Price
      NY Bar No. 4771697 (pro hac vice)           Nathan Judish
      Counsel for Defendant                       Senior Counsel
      Nat’l Assoc. of Crim. Defense Lawyers       Computer Crime and Intellectual Property
      Fourth Amendment Center                     Section
      1660 L St. NW, 12th Floor                   Criminal Division
      Washington, D.C. 20036                      United States Department of Justice
      Ph. (202) 465-7615
      Fax (202) 872-8690
      mprice@nacdl.org


      AMICUS GOOGLE LLC

                     /s/______________
      Brittany Amadi (Va. Bar No. 80078)
      Catherine M.A. Carroll (Va. Bar. No. 50939; pro hac vice)
      Alex Hemmer (pro hac vice)
      WILMER CUTLER PICKERING
      HALE AND DORR LLP
      1875 Pennsylvania Ave. NW
      Washington, DC 20006
      Tel: (202) 663-6000
      Fax: (202) 663-6363
      brittany.amadi@wilmerhale.com
      catherine.carroll@wilmerhale.com
      alex.hemmer@wilmerhale.com




                                              2
